FX ENERGY, INC. 3006 Highland Drive, #206 Salt Lake City, Utah 84106 USA Telephone: (801) 486-5555 Facsimile: (801) 486-5575 February 25, 2014 VIA EDGAR TRANSMISSION Mr. H. Roger Schwall, Assistant Director Division of Corporation Finance United States Securities and Exchange Commission treet NE Washington, DC20549-7010 Re: FX Energy, Inc. Form 10-K for Fiscal Year Ended December 31, 2012 Filed March 14, 2013 Response Letter Dated February 25, 2014 File No. 001-35012 Dear Mr. Schwall: This letter is in response to your letter dated February 25, 2014, respecting your review of the annual report on Form 10-K for the year ended December 31, 2012, of FX Energy, Inc. (the “Company”). Set forth below is your comment, followed by the Company’s response.As indicated below, in view of our expected timely filing next month of our annual report on Form 10-K for the year ended December 31, 2013, we propose to incorporate revised disclosures in future filings in response to these and other comments. Form 10-K for Fiscal Year Ended December 31, 2012 Properties, page 26 Reserve Volumes and Values, page 28 1. We acknowledge your response to prior comment 1 in our letter dated February 5, 2014.However, we note the illustration showing the proposed changes to the disclosure on pages 5 and 28 contains references to an aggregation of proved plus probable reserves and SMOG value.The Company in response to comments 3 and 4 in our letter dated September 26, 2013 previously agreed to delete the disclosure of the sum of proved plus probable reserve and dollar amounts.We re-issue comments 3 and 4 which are also contained in the correspondence dated February 5, 2014. FX ENERGY, INC. Mr. H. Roger Schwall, Assistant Director Division of Corporation Finance United States Securities and Exchange Commission February 25, 2014 Page 2 Response: We acknowledge the Staff’s comment and propose, in future filings, to eliminate all disclosures regarding or containing probable reserves volumes and values. The Company acknowledges the following: ● FX Energy, Inc. is responsible for the adequacy and accuracy of the disclosure in the filing. ● Staff comments or changes to disclosure in response to staff comments do not foreclose the Securities and Exchange Commission from taking any action with respect to the filing. ● FX Energy, Inc. may not assert staff comments as a defense in any proceeding initiated by the Securities and Exchange Commission or any person under the federal securities laws of the United States. The Company would be happy to provide additional information you may request or respond to further inquiries. Sincerely, FX ENERGY, INC. /s/ Clay Newton Clay Newton Vice President of Finance cc: John Hodgin Petroleum Engineer
